Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages Applicant’s arguments, see pages 6-7 of 10, filed 12/23/2020, with respect to the rejection(s) of claim(s) 21 under Holz (US# 2014/0028861) in view of Dowling (US# 2006/002110) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Cohen et al. (US# 2016/0210473) in view of Kasegawa et al. (US# 2015/0228231).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21-24, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US# 2016/0210473 hereinafter Cohen) in view of Kasegawa et al. (US# 2015/0228231 hereinafter Kasegawa).
Referring to claim 21, Cohen discloses a lighting device (whereby the screen of a mobile device 101 includes a plurality of pixels each having both first sub-pixel units that emit visible light and second sub-pixel units that emit infrared (IR) light; Para. 0007) comprising:
at least one semiconductor component (210A; Fig. 2a) comprising a plurality of pixels and configured to generate light illuminating a field of view (whereby the screen of a mobile device 101 includes a plurality of pixels each having both first sub-pixel units that emit visible light and second sub-pixel units that emit infrared (IR) light; Paras. 0007, 0022, 0025, and see Figs. 2A-2B,…. and If at 510B, an external camera device image is detected within the field of view of the mobile device camera; Para. 0048); and 
a drive circuit (mobile device 102 includes a drive circuit is presented but not shown to drive the pixels to output illumination; Fig. 1),
wherein the field of view is divided into a plurality of regions (field of view generates from sub-pixel units of pixels, thus pixels are interpreted as regions of the field of view; Paras. 0034 and 0048),
wherein each pixel is configured to illuminate a region of the field of view (sub-pixel units 206A-206C (FIG. 2B) generate narrow fields of view 108 (FIG. 1); Paras. 0034 and 0049),
wherein each pixel comprises at least a first type subpixel and a second type subpixel (The one or more pixels 202B may include respective red, green, and blue sub-pixel units 204A, 204B, and 204C having a first viewing angle; respective red, green, and blue sub-pixel units 206A, 206B, and 206C having a second viewing angle; and one or more infrared (IR) sub-pixel units 208 associated with each pixel 202B.).

In an analogous art, Kasegawa discloses wherein the first type subpixel is configured to emit light of a white color location and the second type subpixel is configured to emit light of a non-white color location (an image display unit 40 in which pixels 42 constituted by the red color sub-pixel 42R, the green color sub-pixel 42G, the blue color sub-pixel 42B the and white color sub-pixel 42W are arranged in a two-dimensional matrix manner to emit light; Paras. 0003 and 0082, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the technique of Kasegawa to the system of Cohen in order to achieve the increase of brightness of the image display apparatus.
Referring to claim 22, Cohen as modified by Kasegawa discloses wherein the pixels are arranged in a lateral plane in a two-dimensional matrix arrangement (see Kasegawa, Para. 0082).
Referring to claim 23, Cohen discloses wherein the semiconductor component comprises a maximum of 128 pixels (Pixels in rows and columns, thus it obvious comprises of maximum 128 pixels; Fig. 2A-2B).
Referring to claim 24, Cohen discloses wherein a pixel has a minimum lateral extent of 100 µm in a lateral direction (Cohen discloses the claimed invention except for “wherein a pixel has a minimum lateral extent of 100 µm in a lateral direction”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include “wherein a pixel has a minimum lateral extent of 100 µm in a lateral direction”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
(The IR light intensity from the IR sub-pixel units 208 (FIG. 2B) may be chosen to be at least a hundred times (X100) larger than the photon flux emitted by the visible sub-pixel units 204A-204B, 206A-206B (FIG. 2B) (see Para. 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include lighting device is configured to generate an illumination intensity which differs by a maximum factor of 1.5 in regions adjacent to one another, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); Para. 0050).
Referring to claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 21, to the extent, Kasegawa discloses wherein the first type subpixel emits light of a white color location and the second type subpixel emits light of a non-white color location (see Kasegawa, an image display unit 40 in which pixels 42 constituted by the red color sub-pixel 42R, the green color sub-pixel 42G, the blue color sub-pixel 42B the and white color sub-pixel 42W are arranged in a two-dimensional matrix manner to emit light; Paras. 0003 and 0082, Fig. 1), and 
wherein the regions are illuminated separately from one another by light of a predeterminable color location and a predeterminable brightness (Para. 0004).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US# 2016/0210473 hereinafter Cohen) in view of Kasegawa et al. (US# 2015/0228231 hereinafter Kasegawa), and Radivojevic et al. (US# 2007/0080925 hereinafter Radivojevic).
Referring to claim 25, Cohen in view of Kasegawa as applied above does not specifically disclose wherein subpixels of different types are formed by different semiconductor materials
(different materials are deposited at places of R-G-B sub-pixels; Para. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Radivojevic to the system of Cohen in view of Kasegawa in order to allow the  selected pixel to generate electrical energy and displaying information, hence eliminates or reduces the need for an external energy supply.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US# 2016/0210473 hereinafter Cohen) in view of Kasegawa et al. (US# 2015/0228231 hereinafter Kasegawa), and Browning et al. (US# 2002/0185963 hereinafter Browning).
Referring to claim 26, Cohen in view of Kasegawa as applied above does not specifically disclose wherein subpixels of different types have different conversion elements and are formed with the same semiconductor material.
In an analogous art, Browning discloses wherein subpixels of different types have different conversion elements and are formed with the same semiconductor material (In a color display, each pixel of phosphor material comprises a plurality (typically three or four) of sub-pixels of different colors of phosphor material.  Typically, the three sub-pixels within each pixel of phosphor material consist of a red sub-pixel 18R of phosphor material that emits red light, a green sub-pixel 18G of phosphor material that emits green light, and a blue sub-pixel 18B of phosphor material that emits blue light.; Para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Browning to the system of Cohen in view of Kasegawa in order to tolerate some misalignment of the spacer posts without damaging the operation of the display. 
Referring to claim 27, Cohen as modified by Browning discloses wherein the conversion elements have a thickness perpendicular to the lateral plane of at least 60 µm and of at most (Brown discloses the claimed invention except for “wherein the conversion elements have a thickness perpendicular to the lateral plane of at least 60 µm and of at most 100 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include “wherein the conversion elements have a thickness perpendicular to the lateral plane of at least 60 µm and of at most 100 µm”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) (Paras. 0066).

Claims 29-30, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US# 2016/0210473 hereinafter Cohen) in view of Kasegawa et al. (US# 2015/0228231 hereinafter Kasegawa), and Dowling et al. (US# 2006/0002110 hereinafter Dowling).
Referring to claim 29, Cohen in view of Kasegawa as applied above does not specifically disclose further comprising an intermediate carrier arranged between the semiconductor component and the drive circuit, wherein the semiconductor component is electrically conductively connected to the drive circuit via the intermediate carrier.
In an analogous art, Dowling discloses further comprising an intermediate carrier arranged between the semiconductor component and the drive circuit, wherein the semiconductor component is electrically conductively connected to the drive circuit via the intermediate carrier (a mounting cleat 8102, which may be disposed in proximity to a power/data supply 8104 for supplying power and data to the lighting unit 100; Para. 0563, Fig. 81).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Dowling to the system of Cohen in view of Kasegawa in order to allow to enable determining identifier of networked lighting unit, effectively.
(see Dowling, 1700 and 400; Fig. 2), wherein the optical element is configured to direct light from subpixels of a different type of a pixel into the same region of the field of view, and wherein the optical element is configured to direct light from at least one pixel into each region (see Dowling, Paras. 0200-0201).
Referring to claim 33, Cohen as modified by Dowling discloses a current is not pulsed (see Dowling, direct current; Para. 0302, and alternate current; Para. 0304) (Dowling discloses the claimed invention except for “wherein the pixels are operated with a current density of at least 10 mA per mmA2”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include “wherein the pixels are operated with a current density of at least 10 mA per mmA2”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) (Paras. 0242-0243).
Referring to claim 34, Cohen as modified by Dowling discloses further comprising projecting the field of view on a sensor (see Dowling, photosensors; Para. 0364), wherein a color location and/or a brightness of the light with which a region is illuminated depends on a color location detected by the sensor and/or a brightness detected by the sensor (see Dowling, The system 100 can produce effects 9200, such as illumination effects 9300 that illuminate a subject 9900 and direct view effects 9400 where the viewer is intended to view the light sources 300 or the secondary optical facility 400 directly, in contrast to viewing the illumination produced by the light sources 300, as in illumination effects 9300. Effects can be static and dynamic, including changes in color, color-temperature, intensity, hue, saturation and other features of the light produced by the light sources 300. Effects from lighting units 102 can be coordinated with effects from other systems, including other lighting units 102.; Paras. 0208, Fig. 3).
(see Dowling, photosensors; Para. 0364), the higher an illumination intensity is emitted by the lighting device in this region (see Dowling, Paras. 0221-0222 and 0364-0365).
Referring to claim 36, Cohen as modified by Dowling discloses further comprising: detecting a color location of a region by a sensor (see Dowling, photosensors; Para. 0364); and
illuminating this region with light from the same color location within a tolerance range by the lighting device (see Dowling, Paras. 0364-0365).
Referring to claim 37, Cohen as modified by Dowling discloses further comprising
detecting a red, green and blue color component of the color location of a region by a sensor (see Dowling, photosensors; Para. 0364); and
illuminating this region by the lighting device with light in a red, green and/or blue wavelength range, wherein the lower a color position detected the sensor in this region, the higher an illumination intensity with light of a wavelength range of the lighting device in region (see Dowling, Paras. 0196 and 0364-0365).
Referring to claim 40, Cohen as modified by Dowling discloses wherein an actual value includes an actual brightness and/or an actual color location, wherein a target value includes a target brightness and/or a target color location (see Dowling, Paras. 0364-0365).

Claim Objections
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 38, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising:
recording a first projection of the field of view by a sensor, wherein the field of view is not illuminated or is not illuminated with full power by the semiconductor component;
determining first actual values of the regions of the field of view on basis of the first projection, and assigning target values to the regions; and
recording a second projection by the sensor, wherein the field of view is illuminated by the semiconductor component so that differences between second actual values of the second projection and target values of the regions are minimized”.

Allowable Subject Matter
Claim 31 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: Referring to claim 31, the prior art of record teaches a lighting device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A lighting device comprising:
at least one semiconductor component comprises a plurality of pixels and configured to generate light illuminating a field of view; and 
a drive circuit,
wherein the field of view is divided into a plurality of regions, wherein each pixel is configured to illuminate a region of the field of view, wherein each pixel comprises at least a first type subpixel, a second type subpixel, a third type subpixel and a fourth type subpixel,
wherein the first type subpixel is configured to emit light of a white color location and the second type subpixel is configured to emit light of a non-white color location, and
wherein the third type subpixel is configured to emit electromagnetic radiation from a further white color location, and
wherein the fourth type subpixel is configured to emit electromagnetic radiation
from a further non-white color location.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624